EXHIBIT 99.1 RADVISION News Release Corporate Contact: Investor Relations: Adi Sfadia June Filingeri Chief Financial Officer Comm-Partners LLC Tel: +1 201-689-6340 Tel: +1 203-972-0186 cfo@radvision.com junefil@optonline.net RADVISION REPORTS BETTER THAN EXPECTED FIRST QUARTER 2012 RESULTS - Revenues Are $17.4 Million - GAAP Net Loss Is $0.36 per Diluted Share - Non-GAAP Net Loss Is $0.29 per Diluted Share - Completion of RADVISION’s Acquisition by Avaya Expected in Second Quarter of 2012 TEL AVIV, May 14, 2012 – RADVISION® (Nasdaq: RVSN), a leading technology and end-to-end solution provider for unified visual communications,reported today that revenues for the first quarter of 2012 were $17.4 million. This compares with revenues of $20.8 million in the first quarter of 2011. The operating loss for the first quarter of 2012 was $7.5 million on a GAAP basis and $5.5 million on a non-GAAP basis.For the first quarter of 2011, the operating loss was $3.5 million on a GAAP basis, and $2.6 million on a non-GAAP basis. The net loss for the first quarter of 2012 was $6.7 million, or $0.36 per diluted share, on a GAAP basis, and $5.4 million, or $0.29 per diluted share, on a non-GAAP basis.In the first quarter of 2011, the net loss was $3.3 million, or $0.18 per diluted share, on a GAAP basis, and $2.4 million, or $0.13 per diluted share, on non-GAAP basis. The non-GAAP amounts in the first quarter of 2012 exclude $1.2 million of merger costs related to the acquisition of RADVISION by Avaya, which was approved by RADVISION shareholders on April 30, 2012.Also excluded are income of $0.6 million for prior year’s tax adjustments, $0.4 million of amortization of purchased intangibles, $0.4 million for the effects of stock-based compensation expense in accordance with ASC 718, and income of $0.1 million due to the other than temporary impairment of certain Auction Rate Securities. The total amount excluded for non-GAAP purposes was $1.2 million, equivalent to $0.07 per diluted share. The non-GAAP amounts in the first quarter of 2011 exclude $0.5 million of expense for amortization of purchased intangibles, $0.5 million for the effects of stock-based compensation expense, and a loss of $0.01 million due to the other than temporary impairment of certain Auction Rate Securities. The total amount excluded for non-GAAP purposes was $1.0 million, equivalent to $0.05 per diluted share. For the first quarter of 2012, total revenues consisted of $15.2 million for the Video Business Unit (VBU) and $2.2 million for the Technology Business Unit (TBU).This compares with $15.9 million for the VBU and $4.8 million for the TBU reported in the first quarter of 2011. The Company’s guidelines for the first quarter of 2012 as reported on February 8, 2012 and updated on April 4, 2012 were for revenues of approximately $17.0 million, a non-GAAP operating loss of $6.9 million, and a net loss of $0.47 to $0.49 per diluted share on a GAAP basis, and $0.37 per diluted share on a non-GAAP basis. The reconciliation between GAAP net income and Non-GAAP net income is provided in the tables at the end of this press release. The Company ended the first quarter of 2012 with approximately $89.5 million in cash and liquid investments, equivalent to $4.82 per basic share, a decrease of $1.1 million from December 31, 2011. The decrease reflects $2.3 million used in operating activities and $0.3 million for capital expenditures offset by $1.5 million received from the exercise of options. Boaz Raviv, Chief Executive Officer, commented: “Our Video Business Unit exceeded our expectations in the first quarter due to higher than expected sales of both our infrastructure and endpoint products.This strong performance more than offset lower Technology Business Unit revenues. “Over the past two years we have been successfully transforming RADVISION into an end-to-end videoconferencing solution provider with leading technology.That transformation has continued in 2012.In March, we debuted the first and the flagship product of our next generation video system, the SCOPIA XT5000. Designed for the high end market, the SCOPIA XT5000 is the most powerful HD video conferencing system in its class available on the market.In April, we expanded our next generation HD video conferencing room system portfolio with the SCOPIA XT4200, which offers outstanding value and cost-effective HD video communications, especially suited for the smaller and mid-sized conference room.We are gratified by the market response to our new portfolio. “Since our founding in 1992, RADVISION has been a leading innovator in video communications technology.We are excited to continue that tradition as part of Avaya, a leading global provider of business collaboration and communications solutions. By joining forces, we plan to create a very powerful force in the unified communications marketplace.” The Company noted that RADVISION and Avaya expect their merger to be completed in the second quarter of 2012. GAAP versus NON-GAAP Presentation To supplement the consolidated financial statements presented in accordance with generally accepted accounting principles in the United States ("GAAP"), the Company uses non-GAAP measures of operating results, net income and earnings per share, which are adjusted from results based on GAAP to exclude other than temporary impairment of available for sale marketable securities, the expenses recorded for stock compensation in accordance with ASC 718, amortization of purchased intangibles, prior year’s tax adjustments and merger-related costs. These non-GAAP financial measures are provided to enhance overall understanding of the current financial performance and prospects for the future. Specifically, the Company believes the non-GAAP results provide useful information to both management, and investors as these non-GAAP results exclude other than temporary impairment of available for sale marketable securities, the expenses recorded for stock compensation in accordance with ASC 718, amortization of purchased intangibles, prior year’s tax adjustments and merger-related costs that the Company believes are not indicative of the core operating results. Further, these non-GAAP results are one of the primary indicators management uses for assessing the Company's performance, allocating resources and planning and forecasting future periods. These measures should be considered in addition to results prepared in accordance with GAAP, but should not be considered a substitute for or superior to GAAP results. These non-GAAP measures may be different from the non-GAAP measures used by other companies. About RADVISION Founded in 1992, RADVISION (Nasdaq: RVSN) is a leading provider of video conferencing and telepresence technologies over IP and wireless networks. RADVISION teams with its channel and service provider partners to offer end-to-end visual communications that help businesses collaborate more efficiently. RADVISION propels the unified communications evolution forward with unique technologies that harness the power of video, voice, and data over any network. Visit www.radvision.com, our blog, and follow us on Facebook, LinkedIn, Twitter, and YouTube. This press release contains forward-looking statements that are subject to risks and uncertainties. Factors that could cause actual results to differ materially from these forward-looking statements include, but are not limited to general business conditions in the industry, changes in demand for products, the timing and amount or cancellation of orders and other risks detailed from time to time in RADVISION’s filings with the Securities Exchange Commission, including RADVISION’s Form 20-F Annual Report. These documents contain and identify other important factors that could cause actual results to differ materially from those contained in our projections or forward-looking statements. Stockholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. We undertake no obligation to update publicly or revise any forward-looking statement. RADVISION and SCOPIA are registered trademarks of RADVISION, Ltd. All product and company names herein may be trademarks of their registered owners. All rights reserved © 2012 RADVISION, Ltd. - TABLES FOLLOW - RADVISION LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME U.S. dollars in thousands, except share and per share data Three months ended March 31, Unaudited Revenues $ $ Cost of revenues Gross profit Operating costs and expenses: Research and development Selling and marketing General and administrative Amortization of purchased intangibles Merger-related costs - Total operating costs and expenses Operating loss ) ) Financial income, net Loss before taxes on income ) ) Tax income (expenses) ) Net loss $ ) $ ) Basic and diluted net loss per Ordinary share $ ) $ ) Weighted Average Number of Shares Outstanding During the Period – Basic and diluted RADVISION LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME U.S. dollars in thousands, except per share data Reconciliation of GAAP to NON-GAAP Operating Results To supplement the consolidated financial statements presented in accordance with generally accepted accounting principles in the United States ("GAAP"), the Company uses non-GAAP measures of operating results, net income and earnings per share, which are adjusted from results based on GAAP to exclude net profit or loss from other than temporary impairment of available for sale marketable securities, the expenses recorded for stock compensation in accordance with ASC 718, amortization of purchased intangibles, prior year’s tax adjustments and merger-related costs. These non-GAAP financial measures are provided to enhance overall understanding of the current financial performance and prospects for the future.
